

116 HR 2830 IH: Drone Backlog Reduction Act
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2830IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Mr. Meadows (for himself, Mr. Cuellar, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to create a task force to
			 process applications submitted for determinations, assessments, and
			 waivers for unmanned aircraft systems.
	
 1.Short titleThis Act may be cited as the Drone Backlog Reduction Act. 2.Unmanned Aircraft System Waiver Task Force (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish an Unmanned Aircraft System Waiver Task Force (hereinafter referred to as the Task Force) to carry out the duties described in subsection (b).
 (b)DutiesThe Task Force shall process applications submitted for determinations and assessments under section 44807 of title 49, United States Code, and waivers for small unmanned aircraft systems under subpart D of part 107 of title 14, Code of Federal Regulations, to reduce the backlog and processing time of outstanding waiver or exemption applications.
 (c)MembershipThe Task Force shall be composed of such employees of the Federal Aviation Administration as the Administrator considers appropriate.
 (d)TerminationThe Task Force shall terminate on the date that is 3 years after the establishment of the Task Force.
 (e)Report to CongressNot later than 30 days after the date of termination of the Task Force, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a description of the activities carried out by the Task Force, including the number of waivers processed by the Task Force.
			